Exhibit 10.57

SERIES A-2 PREFERRED STOCK

AND COMMON STOCK PURCHASE AGREEMENT

This Series A-2 Preferred Stock and Common Stock Purchase Agreement (this
“Agreement”) is entered into as of December 19, 2006 by and among Ercole
Biotech, Inc., a Delaware corporation (the “Ercole”), and AVI BioPharma, Inc.
(“AVI”).

WHEREAS, Ercole and AVI are parties to that certain Collaboration and License
Agreement, dated of even date herewith (the “Collaboration Agreement”);

WHEREAS, in connection with entering into the Collaboration Agreement with
Ercole, AVI desires to acquire shares of Ercole’s Series A-2 Preferred Stock,
par value $0.001 per share (the “Series A-2 Preferred”); and Ercole desires to
sell such shares of Series A-2 Preferred upon the terms set forth herein; and

WHEREAS, AVI has agreed to issue to Ercole, as consideration to be paid for the
Series A-2 Preferred, shares of freely tradeable common stock of AVI, par value
$.0001 per share (the “AVI Common Stock”), which shares have been registered in
a shelf offering registration on a Form S-3 registration statement declared
effective by the SEC and currently in effect, SEC No. 333-109015 (the “Shelf
Registration”), pursuant to the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, Ercole and AVI
mutually agree as follows:

1.             Authorization and Sale of Stock.

1.1           Authorization.  Ercole has authorized the issuance and sale of up
to an aggregate of Six Hundred Twenty-Five Thousand (625,000) shares of the
Series A-2 Preferred (the “Ercole Shares”).

1.2           Sale and Payment for Ercole Shares.  Subject to the terms and
conditions of this Agreement, Ercole hereby agrees to issue and sell to AVI and
AVI hereby agrees to purchase from Ercole all of the Ercole Shares for an
aggregate purchase price of $675,000 (the “Purchase Price”) consisting of one
hundred ninety-two thousand, eight hundred fifty-seven (192,857) registered and
freely tradeable shares of AVI Common Stock (the “AVI Shares”).

1.3           Sale of AVI Shares by Ercole.  Ercole may sell the AVI Shares at
its discretion, provided, however, that Ercole shall sell in any single trading
day no more than 60,000 shares and no single trade shall involve the sale of
more than 20,000 shares.

2.             Closing; Delivery.

2.1           Closing.  The closing of the sale and issuance of the Ercole
Shares to AVI and of the AVI Shares to Ercole (the “Closing”), shall take place
at 10:00 a.m. (ET) on December 22, 2006, or such earlier date as mutually agreed
by the parties (the “Closing Date”),


--------------------------------------------------------------------------------


at the offices of Hutchison Law Group PLLC, 5410 Trinity Road, Suite 400,
Raleigh, North Carolina 27607 by electronic transmission or hand delivery of
documents, or at such other time and place as Ercole and AVI agree.

2.2           Delivery.  At the Closing, subject to the terms and conditions
hereof, Ercole will deliver to AVI a certificate, in such denomination and
registered in such name or names as AVI may designate by notice to Ercole prior
to the Closing, representing the Ercole Shares to be purchased by AVI from
Ercole at the Closing, dated the date of the Closing against delivery of the AVI
Shares.  AVI will deliver or cause to be delivered via DWAC or other common
means of electronic share transfer to Ercole’s designated brokerage account the
AVI Shares registered in such name or names as Ercole may designate by notice to
AVI prior to Closing.

3.             Representations and Warranties of Ercole.  Subject to and except
as disclosed by Ercole in the Schedule of Exceptions attached hereto and
incorporated herein by reference (the “Ercole Schedule of Exceptions”), Ercole
represents and warrants to AVI that:

3.1           Organization and Standing.  Ercole is a corporation duly
organized, validly existing, and in good standing under the laws of its state of
incorporation, and has all requisite corporate power and authority to own, lease
and operate its properties and assets and to carry on its business as now
conducted and as currently proposed to be conducted.  Ercole is duly qualified
and authorized to do business, and is in good standing as a foreign corporation,
in each jurisdiction where the nature of its activities and of its properties
(both owned and leased) makes such qualification necessary, except where the
failure to be so qualified would not have a material adverse effect upon the
business, financial condition or results of operation (a “Material Adverse
Effect”) of Ercole.

3.2           Capitalization.  The authorized capital of Ercole immediately
prior to the Closing is as set forth on Schedule 3.1.

3.3           Corporate Power.  Ercole has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
including without limitation, to issue the Ercole Shares.

3.4           Authorization.  All corporate action on the part of Ercole and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Certificate (as defined in Section 5.5),
the performance of all of Ercole’s obligations thereunder, and the
authorization, issuance, sale and delivery of the Ercole Shares and the
securities issuable upon the conversion of the Ercole Shares (collectively, the
“Securities”) has been or will be taken prior to Closing.  This Agreement when
executed by Ercole and the parties hereto shall constitute a valid and legally
binding obligation of Ercole enforceable in accordance with its terms, subject
to laws of general application relating to bankruptcy, insolvency and the relief
of debtors, rules and laws governing specific performance, injunctive relief and
other equitable remedies.

3.5           Valid Issuance of Securities.  The Ercole Shares, when issued,
sold and delivered in accordance with the terms of this Agreement and the
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
will be duly and validly issued, fully paid and


--------------------------------------------------------------------------------


nonassessable and free of restrictions on transfer other than restrictions on
transfer under applicable state and federal securities laws.  The Securities
issuable upon conversion of the Ercole Shares have been duly and validly
reserved for issuance, and upon issuance in accordance with the Certificate of
Incorporation, will be duly and validly issued, fully paid and nonassessable and
free of restrictions on transfer other than restrictions on transfer under
applicable federal and state securities laws.

3.6           Governmental Consent.  All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with any federal or state governmental authority on the part of
Ercole required in connection with the valid execution and delivery of this
Agreement the offer, sale or issuance of the Ercole Shares or the consummation
of any other transaction contemplated hereby have been obtained, except for
notices which may be required to be filed with certain state and federal
securities commissions after the sale or issuance of the Ercole Shares, and a
Form D to be filed pursuant to Rule 503 under the Securities Act of 1933, as
amended, (the “1933 Act”), which notices will be filed on a timely basis.

3.7           Compliance with Laws.  To its knowledge, Ercole is not in
violation of any applicable statute, rule, regulation, order or restriction of
any domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, the
violation of which would have a Material Adverse Effect.

3.8           Compliance with Other Instruments.  Ercole is not in violation or
default of any term of its Certificate of Incorporation or bylaws, or of any
provision of any mortgage, indenture or material contract to which it is a party
and by which it is bound or of any judgment, decree, order or writ, other than
such violation(s) that would not have a Material Adverse Effect on Ercole. The
execution, delivery and performance of this Agreement, the issuance of the
Ercole Shares and the consummation of the transactions contemplated hereby will
not result in any such violation or be in conflict with, or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, decree, order or writ or an event that
results in the creation of any lien, charge or encumbrance upon any assets of
Ercole or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization or approval applicable to Ercole,
its business or operations or any of its assets or properties.  Without limiting
the foregoing, Ercole has obtained all waivers reasonably necessary with respect
to any preemptive rights, rights of first refusal or similar rights, including
any notice or offering periods provided for as part of any such rights, in order
for Ercole to consummate the transactions contemplated hereunder without any
third party obtaining any rights to cause Ercole to offer or issue any
securities of Ercole as a result of the consummation of the transactions
contemplated hereunder.

3.9           Offering.  Based in part on the accuracy of the representations
and warranties of AVI contained in Section 4.10 hereof, and subject to such
filings with the Securities and Exchange Commission (“SEC”) and any applicable
state securities commissions as may be required in connection therewith, the
offer, issue and sale of the Ercole Shares are and will be exempt from the
registration and prospectus delivery requirements of the 1933 Act, and have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.


--------------------------------------------------------------------------------


3.10         Litigation.  Except as set forth on Schedule 3.10 to the Ercole
Schedule of Exceptions, there is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to its knowledge,
threatened against Ercole.  Neither Ercole nor any of its officers or directors
is a party to or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by
Ercole and pending or proceedings which Ercole intends to initiate.  The
foregoing includes, without limitation, actions, suits, proceedings or
investigations pending or threatened in writing involving the use by any of
Ercole’s former employees, in the course of performing services as an employee
for Ercole, of any information or techniques allegedly proprietary to any of
such employees, former employers, or their obligations under any agreements with
prior employers.

3.11         Intellectual Property.  Other than the Collaboration and License
Agreement (the “Isis CLA”) between Ercole and Isis Pharmaceuticals, Inc.
effective May 16, 2003, and the License Agreement (the “UNC License”) between
Ercole and The University of North Carolina at Chapel Hill effective October 15,
2001, there are no agreements between Ercole and any third parties which would
preclude or otherwise limit Ercole’s ability to conduct its tasks and
obligations under Collaboration and License Agreement entered into between the
parties concurrent with the execution of this Agreement.  The Isis CLA and the
UNC License are in full force and effect, and the copies provided to AVI are
accurate and complete.  Ercole has not received any communications alleging that
it has violated or, by conducting its business as proposed, would violate any of
the patents, trademarks, service marks, trade names, domain names, copyrights,
trade secrets or other proprietary rights or processes of any other person or
entity, except, in either case, for standard end-user, object code, internal-use
software license and support/maintenance agreements.  To Ercole’s knowledge, no
employee is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of such employee’s best efforts to promote the interest of Ercole or
that would conflict with its business.  Ercole does not believe it is or will be
necessary to use any inventions of any of its employees made prior to or outside
the scope of their employment by Ercole, except for any such
inventions licensed to Ercole under the UNC License.

3.12         Material Liabilities.  Ercole has no material liability or
obligation, and to its knowledge, no contingent liability or obligation
(individually or in the aggregate) that is not disclosed in its financial
statements as of and for the year ended December 31, 2005 (the “Financial
Statements”), copies of which have been provided to AVI, except (i) obligations
and liabilities incurred in the ordinary course of business subsequent to the
date of the Financial Statements that are not materially adverse, individually
or in the aggregate, (ii) obligations and liabilities identified in Section 3.12
of the Ercole Schedule of Exceptions, and (iii) obligations under contracts made
in the ordinary course of business that would not be required to be reflected in
financial statements prepared in accordance with generally accepted accounting
principles.

3.13         Corporate Documents.  The Second Amended and Restated Certificate
of Incorporation and Bylaws of Ercole are in the form provided to AVI.  The
minute books of the Company contain minutes of all meetings of directors and
stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and


--------------------------------------------------------------------------------


accurately reflect in all material respects all actions by the directors (and
any committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

3.14         Disclosure.  Ercole has provided AVI with all of the information
AVI has requested for deciding whether to purchase the Ercole Shares.  To
Ercole’s knowledge, no certificates made or delivered in connection with this
Agreement contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading in light
of the circumstances under which such statements were made or given.

3.15         Investment Representations.  Ercole represents that it has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of its investment hereunder, and has the ability
to bear the economic risks of such investment.  In making its investment
decision hereunder, Ercole and its advisors have relied on the representations
and warranties of AVI contained herein and AVI’s public filings as filed with
the SEC. Ercole has not traded in AVI Common Stock or derivative securities in
the 30-day period prior to the Closing Date.

4.             Representations and Warranties of AVI.  AVI hereby represents and
warrants to Ercole as follows:

4.1           Organization and Standing.  AVI is a corporation duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to own, lease
and operate its properties and assets and to carry on its business as now
conducted and as currently proposed to be conducted.

4.2           Authorization.  AVI has the requisite power and authority to enter
into this Agreement, to purchase the Ercole Shares subject to all of the terms
hereof, to issue and deliver the AVI Shares and to otherwise carry out and
perform its obligations under the terms of this Agreement.  All corporate or
other action on the part of AVI and its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement, the
performance of all AVI’s obligations hereunder, and the authorization, issuance
and delivery of the AVI Shares, has been taken.  This Agreement when executed
and delivered by AVI and the parties hereto shall constitute the valid and
legally binding obligation of AVI enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors, rules and laws governing specific performance, injunctive
relief and other equitable remedies.

4.3           Valid Issuance of Securities.  The AVI Shares, when issued, sold
and delivered in accordance with the terms of this Agreement and the Certificate
of Incorporation, as amended of AVI (the “AVI Charter”), will be duly and
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under applicable state and federal
securities laws and as set forth in Section 1.3 hereunder.

4.4           Governmental Consent.  All consents, approvals, orders or
authorizations of, or registrations, qualifications, designations, declarations
or filings with any federal or state governmental authority on the part of AVI
required in connection with the valid execution and delivery of this Agreement,
the offer or issuance of the AVI Shares or the consummation of any other
transaction contemplated hereby have been obtained.


--------------------------------------------------------------------------------


4.5           SEC Documents.

(a)           Since January 1, 2006, AVI has timely made all filings required to
be made by it under the Exchange Act (the “SEC Documents”), and the securities
laws of any state, and any rules and regulations promulgated thereunder.  The
SEC Documents comply in all material respects with the requirements of the
Securities Exchange Act or the Act of 1934, as amended (the “Exchange Act”) or
the 1933 Act, as applicable, and none of the SEC Documents contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, as of
their respective filing dates, except to the extent corrected by a subsequently
filed SEC Document filed prior to the date hereof.

(b)           AVI meets all requirements for the use of the Shelf Registration
and the Shelf Registration statement has been declared effective by the SEC and
is effective as of the date hereof.  No stop order suspending the effectiveness
of the Registration Statement has been issued, no proceedings for that purpose
are pending before or, to AVI’s knowledge, threatened by the SEC and AVI is not
aware of any basis for the issuance of such a stop order.  The Registration
Statement complies in all material respects with the applicable requirements of
the 1933 Act and the regulations thereunder.  AVI has no present intention to
withdraw the Registration Statement, cease issuing shares under the Registration
Statement or place a stop order or otherwise instruct its transfer agent to
prohibit the transfer of shares issued pursuant to the Registration Statement. 
A sufficient number of shares of AVI Common Stock are, and will be as of the
Closing, available to permit the issuance of the AVI Shares by AVI pursuant to
the Registration Statement.

4.6           Material Liabilities.  AVI has no material liability or obligation
(individually or in the aggregate) that is not disclosed in the SEC Documents,
including without limitation the financial statements contained therein, or
incurred in the ordinary course of business consistent with AVI’s past
practices.

4.7           Compliance with Other Instruments.  AVI is not in violation or
default of any term of its certificate of incorporation or bylaws, or of any
provision of any mortgage, indenture or material contract to which it is a party
and by which it is bound or of any judgment, decree, order or writ, other than
such violation(s) that would not have a Material Adverse Effect on AVI. The
execution, delivery and performance of this Agreement, the issuance of the AVI
Shares and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with, or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument, judgment, decree, order or writ or an event that
results in the creation of any lien, charge or encumbrance upon any assets of
AVI or the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization or approval applicable to AVI, its
business or operations or any of its assets or properties.

4.8           Nasdaq National Market.  The AVI Common Stock is listed on The
Nasdaq National Market, and there are no proceedings to revoke or suspend such
listing.  The issuance of the AVI Shares will not contravene any NASDAQ
Marketplace Rule.  The AVI


--------------------------------------------------------------------------------


Common Stock is registered pursuant to Section 12(g) of the Exchange Act.  AVI
has taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the AVI Common Stock under the
Exchange Act or delisting the AVI Common Stock from The Nasdaq National Market. 
AVI has not received any notification that, and has no knowledge that, the SEC
or the NASD is contemplating terminating such listing or registration.  The
issuance of the AVI Shares does not require stockholder approval, including,
without limitation, as may be required pursuant to the Nasdaq Marketplace
Rules.  The AVI Shares, as of the date of issuance, will be listed and available
for trading on the Nasdaq National Market.

4.9           Disclosure.  Neither this Agreement nor the SEC Documents taken
together contain any untrue statement of a material fact nor omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading.

4.10         Investment Representations.

(a)           This Agreement is made with AVI in reliance upon AVI’s
representations to Ercole, which by its acceptance hereof AVI hereby confirms,
that the Ercole Shares to be received by it will be acquired for investment for
its own account, not as a nominee or agent, and that it has no present intention
of selling, granting participation in, or otherwise distributing the same in a
manner than will violate the registration provisions of the 1933 Act or any
applicable state securities laws.  By executing this Agreement, AVI further
represents that it does not have any contract, undertaking, agreement, or
arrangement with any person to sell, transfer or grant participations to any
third person, with respect to any of the Ercole Shares.

(b)           AVI understands that the Ercole Shares have not been registered
under the 1933 Act or any applicable state securities laws, based upon Ercole’s
determination, on the grounds that the sale provided for in this Agreement and
the issuance of securities hereunder are exempt from such registration, and that
Ercole’s reliance on such exemption is predicated in part on AVI’s
representations set forth herein.

(c)           AVI represents that it is an accredited investor, as defined under
Regulation D of the 1933 Act, and has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of its
investment hereunder, and has the ability to bear the economic risks of its
investment.

(d)           AVI understands that the Ercole Shares may not be sold,
transferred or otherwise disposed of without registration under the 1933 Act or
any applicable state securities laws, or an exemption therefrom, and that in the
absence of an effective registration statement covering the Ercole Shares or an
available exemption from such registration, the Ercole Shares must be held
indefinitely.  In particular, AVI represents that it is aware that the Ercole
Shares may not be sold pursuant to Rule 144 promulgated under the 1933 Act
unless all of the conditions of that Rule are met.  Among the conditions for use
of Rule 144, prior to the time sales may be made under paragraph (k) of Rule
144, is the availability of current information to the public about Ercole. 
Such information is not now available and Ercole has no present plans to make
such information available.  AVI represents that, in the absence of an effective
registration statement covering the Ercole Shares, it will sell, transfer, or
otherwise


--------------------------------------------------------------------------------


dispose of the Ercole Shares only in a manner that does not violate the 1933 Act
and any applicable state securities laws and then only in accordance with the
provisions of Section 4.10 (e) hereof, the provisions of the Registration Rights
contained herein and the provisions of Ercole’s Bylaws.

(e)           Prior to such time, if ever, as Ercole becomes subject to the
reporting provisions of Section 13(a) or 15(d) of the Exchange Act, AVI agrees
that in no event will it make a transfer or disposition of any of the Ercole
Shares (other than pursuant to an effective registration statement under the
1933 Act or, to Ercole’s reasonable satisfaction, pursuant to Rule 144), unless
and until (i) AVI shall have notified Ercole of the proposed disposition and
(ii) if reasonably requested by Ercole, at the expense of AVI or transferee, it
shall have furnished to Ercole an opinion of counsel, reasonably satisfactory to
Ercole, to the effect that such transfer may be made without registration under
the 1933 Act or any applicable state securities laws.

(f)            AVI understands that each certificate representing the Ercole
Shares will be endorsed with a legend substantially as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THESE SECURITIES MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.  COPIES OF THE STOCK PURCHASE AGREEMENT PROVIDING FOR
RESTRICTIONS ON TRANSFER OF THESE SECURITIES MAY BE OBTAINED UPON WRITTEN
REQUEST BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.”

4.11         No Public Market.  AVI understands that no public market now exists
for any of the securities issued by Ercole and that there is no assurance that a
public market will ever exist for the Ercole Shares or any such securities.

4.12         Government Consents.  No consent, approval or authorization of or
designation, declaration or filing with any state, federal, or foreign
governmental authority on the part of AVI is required in connection with the
valid execution and delivery of this Agreement by AVI, and the consummation by
AVI of the transactions contemplated hereby; provided, however, that AVI makes
no representations as to Ercole’s compliance with applicable law.

5.             Conditions to Closing.  Unless otherwise provided in this Section
4.12, or as waived by AVI or Ercole, as applicable, the obligations of Ercole to
issue and sell the Ercole Shares at the Closing and to accept delivery of the
AVI Shares in payment therefor, the obligations of AVI to purchase the Ercole
Shares at the Closing and to issue and deliver the AVI


--------------------------------------------------------------------------------


Shares in payment of the Ercole Shares, are subject to the fulfillment on or
before such Closing of each of the following conditions:

5.1           Representations and Warranties.  The representations and
warranties contained in Sections 3 and 4 shall be true in all material respects
on and as of the date of the Closing.

5.2           Performance.  Each party shall have performed and complied in all
material respects with all agreements and conditions contained in this Agreement
required to be performed or complied with by it on or before the Closing.

5.3           Qualifications; Filings.  All authorizations, filings, approvals
or permits, if any, of any governmental authority or regulatory body of the
United States or any agency thereof or of any state that are required prior to
and in connection with the lawful issuance and sale of the Ercole Shares and the
lawful issuance and delivery to Ercole of the AVI Shares pursuant to this
Agreement, including, without limitation, the filing with the SEC by AVI of a
prospectus supplement to the Registration Statement with respect to the AVI
Shares, which prospectus supplement shall be in compliance in all material
respects with applicable requirements, shall have been duly made or obtained and
shall be effective on and as of the date of the Closing, except for notices
required to be filed by Ercole with the SEC and certain state securities
commissions as applicable after the Closing, which notices will be filed on a
timely basis.

5.4           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated hereby at the Closing hereunder
and all related documents shall be reasonably satisfactory in substance and form
to Ercole and its counsel and to AVI and its counsel, as applicable, and AVI and
its counsel and Ercole and its counsel, as applicable, shall have received all
such counterpart originals or certified or other copies of such documents as
they may reasonably request.

5.5           Filing of Certificate of Designation to the Second Amended and
Restated Certificate of Incorporation.  The Certificate of Designation to Second
Amended and Restated Certificate of Incorporation of Ercole attached hereto as
Exhibit A (the “Certificate”) shall have been duly filed by Ercole with the
Secretary of State of the State of Delaware.

6.             Miscellaneous.

6.1           Entire Agreement.  This Agreement and the Ercole Schedule of
Exceptions constitute the entire agreement between the parties, and no party
shall be liable or bound to any other party in any manner by any warranties,
representations or covenants or agreements except as specifically set forth
herein or therein.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the parties. 
Nothing in this Agreement, express or implied, is intended to confer upon any
third party any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement (including the
Schedule of Exceptions which is part of this Agreement). 

6.2           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.


--------------------------------------------------------------------------------


6.3           Notice.  Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery, if sent via facsimile (with confirmed receipt), or five business days
after deposit with the United States Post Office, by registered or certified
mail, postage prepaid, addressed

(a)           if to Ercole, at:

Ercole Biotech, Inc.

P.O. Box 12295

79 Alexander Drive, Bldg. 4401, Suite 200

Research Triangle Park, North Carolina 27709

Attention: President

Phone:  (919) 883-7118

Fax:  (919) 536-1700

With a copy to:

William N. Wofford, Esq.

Hutchison Law Group PLLC

5410 Trinity Road

Suite 400

Raleigh, North Carolina 27607

Phone:  (919) 829-9600

Fax:  (919) 829-9696

or at such other address as Ercole shall have furnished to AVI in writing in
accordance with procedures set forth in this Section, and

(b)           if to AVI, at

AVI BioPharma, Inc.

One SW Columbia, Suite 1105

Portland, Oregon 97258

Attention: President

Phone:  (503) 227-0554

Fax:  (503) 227-0751

With a copy to:

Michael Phillips, Esq.

Davis Wright Tremaine LLP

1300 SW 5th Avenue, Suite 2300

Portland, OR 97201

Phone:  (503) 231-2300

Fax:  (503) 778-5499

or at such other address as AVI shall have furnished to Ercole in writing in
accordance with procedures set forth in this Section.


--------------------------------------------------------------------------------


6.4           Expenses.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement and any schedules or exhibits hereto.

6.5           Severability.  Any invalidity, illegality or limitation of the
enforceability with respect to any one or more of the provisions of this
Agreement, or any part thereof, shall in no way affect or impair the validity,
legality or enforceability of any other provisions of this Agreement.  In case
any provision of this Agreement shall be invalid, illegal or unenforceable, it
shall, to the extent practicable, be modified so as to make it valid, legal and
enforceable and to retain as nearly as practicable the intent of the parties,
and the validity, legality, and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby. 

6.6           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to Ercole, AVI or any subsequent holder of any Ercole
Shares upon any breach, default or noncompliance of Ercole, AVI, or any such
holder under this Agreement, shall impair any such right, power or remedy, nor
shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character on the part of Ercole, AVI
or any subsequent holder of any Ercole Shares of any breach, default or
noncompliance under this Agreement or any waiver on Ercole’s, AVI’s or such
subsequent holders’ part of any provisions or conditions of this Agreement must
be in writing and shall be effective only to the extent specifically set forth
in such writing and that all remedies under this Agreement, by law, or otherwise
afforded to Ercole, AVI or any subsequent holder of any Ercole Shares, shall be
cumulative and not alternative. 

6.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, either retroactively or prospectively and either
for a specified period of time or indefinitely) upon the written agreement of
Ercole and AVI.  Any amendment or waiver effected in accordance with this
Section 6.6 shall be binding upon AVI and each transferee of the Ercole Shares.

6.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. 

6.9           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware as applied to agreements among Delaware
residents, made and to be performed entirely within the State of Delaware.

[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Series A-2 Preferred Stock
and Common Stock Purchase Agreement to be executed and delivered effective as of
the date first written above.

 

ERCOLE BIOTECH, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ryszard Kole, President

 

 

 

 

 

 

 

 

AVI BIOPHARMA, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Alan P. Timmins

 

 

Title: President and Chief Operating Officer

 


--------------------------------------------------------------------------------